 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THOSE LAWS OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH DISPOSITION IS
IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
Right to Purchase 500,000 Shares of the
Common Stock of Ethos Environmental, Inc.
 
ETHOS ENVIRONMENTAL, INC.
 
Common Stock Purchase Warrant
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, Ethos Environmental, Inc., a Nevada corporation (the “Company”),
hereby grants to MKM Opportunity Master Fund, Limited, a Cayman Islands
corporation (the “Holder”), the right, but not the obligation, to purchase from
the Company at any time or from time to time on or before 5:00 p.m., Pacific
Standard Time on the Expiration Date, as defined below, five-hundred thousand
shares (500,000) fully paid and nonassessable shares of common stock of the
Company (the “Common Stock”) at a purchase price per share equal to the Purchase
Price, as defined below.  The number of such shares of Common Stock and the
Purchase Price are subject to adjustment as provided in this Warrant.  The
Expiration Date shall be October 1, 2013.
 
1. Exercise of Warrant.  Cash Exercise.  This Warrant may be exercised by the
Holder hereof in full or in part at any time or from time to time until the
Expiration Date by surrender of this Warrant and the subscription form annexed
hereto (duly executed by the Holder), to the Company, and by making payment, in
cash or by certified or official bank check payable to the order of the Company,
in the amount obtained by multiplying (a) the number of shares of Common Stock
designated by the Holder in the subscription form by (b) the Purchase Price then
in effect.  On any partial exercise the Company will forthwith issue and deliver
to or upon the order of the Holder hereof a modification of this Warrant,
providing in the aggregate on the face or faces thereof for the purchase of the
number of shares of Common Stock for which such Warrant may still be exercised.
 
1

--------------------------------------------------------------------------------


2. Delivery of Stock Certificates, etc., on Exercise
 
.  As soon as practicable after the exercise of this Warrant, and in any event
within three business days thereafter, the Company at its expense (including the
payment by it of any applicable issue or stamp taxes) will cause to be issued in
the name of and delivered to the Holder hereof a certificate for the number of
fully paid and nonassessable shares of Common Stock (or Other Securities) to
which the Holder shall be entitled on such exercise, plus, in lieu of any
fractional share to which the Holder would otherwise be entitled, cash equal to
such fraction multiplied by the then current fair market value (as reasonably
determined by the Company) of one full share, together with any other stock or
other securities or property (including cash, where applicable) to which the
Holder is entitled upon such exercise.  "Other Securities" shall mean any stock
(other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the Holder at any time shall be entitled
to receive, or shall have received, on the exercise of this Warrant, in lieu of
or in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Sections 3 or 4.
 
3. Adjustment.
 
(a) Initial Purchase Price; Subsequent Adjustment of Price and Number of
Purchasable Shares.  The initial purchase price for shares subject to this
Warrant will be $0.30 per share (the “Initial Purchase Price”), and will be
adjusted from time to time as provided below.  The Initial Purchase Price or, if
such price has been adjusted, the price per share of Common Stock as last
adjusted pursuant to the terms hereof is referred to as the “Purchase Price”
herein.  Upon each adjustment of the Purchase Price, the Holder will thereafter
be entitled to purchase, at the Purchase Price resulting from such adjustment,
the number of shares of Common Stock obtained by multiplying the Purchase Price
in effect immediately before such adjustment by the number of shares of Common
Stock purchasable pursuant to this Warrant immediately before such adjustment
and dividing the product by the Purchase Price resulting from such adjustment.
 
(b) Definitions.  For purposes of this Warrant, the following terms shall have
the meanings set forth below:
 
(i) "Exercise Price" shall mean the price, determined pursuant to this
Section 3, at which shares of Common Stock shall be deliverable upon exercise of
this Warrant.
 
(ii) "Current Exercise Price" shall mean the Exercise Price immediately before
the occurrence of any event, which, pursuant to this Section 3, causes an
adjustment to the Exercise Price.
 
(iii) "Convertible Securities" shall mean any indebtedness or shares of stock
convertible into or exchangeable for Common Stock.
 
(iv) "Options" shall mean any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities, including this Warrant.
 
(v) "Common Stock Outstanding" shall mean the aggregate of all Common Stock
outstanding and all Common Stock issuable upon exercise of all outstanding
Options and conversion of all outstanding Convertible Securities.
 
(vi) "Common Stock Equivalents" shall mean Convertible Securities and rights
entitling the holder thereof to receive, directly or indirectly, additional
shares of Common Stock without the payment of any consideration by such holder
for such additional shares of Common Stock or Common Stock Equivalents.
 
(c) Adjustments to Exercise Price.  Subject to Section 3(c)(13) below, the
Exercise Price in effect from time to time shall be subject to adjustment in
certain cases as follows:
 
2

--------------------------------------------------------------------------------


(i) Issuance of Additional Shares of Common Stock
 
.  In case the Company shall at any time after the date of this Warrant issue or
sell any Common Stock, Options, Convertible Securities, or Common Stock
Equivalents (hereinafter the "Additional Shares of Common Stock") without
consideration or for a consideration per share less than the Current Exercise
Price, then such Current Exercise Price shall simultaneously with such issuance
or sale be adjusted to an Exercise Price (calculated to the nearest cent)
determined by multiplying such Current Exercise Price by a fraction,
 
(a) the numerator of which shall be (x) the number of shares of Common Stock
outstanding at the close of business on the day immediately preceding the date
of such issuance or sale, plus (y) the number of shares of Common Stock which
the aggregate consideration received (or by the express provisions hereof is
deemed to have been received) by the Company for the total number of Additional
Shares of Common Stock so issued or sold would purchase at such then Current
Exercise Price, and
 
(b) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date of such issuance or sale after
giving effect to such issuance or sale of Additional Shares of Common
Stock.  For the purpose of the calculation described in this Section 3, the
number of shares of Common Stock outstanding shall include, in addition to the
number of shares of Common Stock actually outstanding, (A) the number of shares
of Common Stock issuable upon the exercise of this Warrant if fully exercised on
the day immediately preceding the issuance or sale or deemed issuance or sale of
Additional Shares of Common Stock, and (B) the number of shares of Common Stock
which would be obtained through the exercise or conversion of all Options and
Convertible Securities outstanding on the day immediately preceding the issuance
or sale or deemed issuance or sale of Additional Shares of Common Stock.
 
For purposes of this Section 3, the following provisions shall also be
applicable:
 
(ii) Cash Consideration
 
.  In case of the issuance or sale of Additional Shares of Common Stock for
cash, the consideration received by the Company therefor shall be deemed to be
the amount of cash received by the Company for such shares.
 
(iii) Non-Cash Consideration
 
.  In case of the issuance (otherwise than upon conversion or exchange of
Convertible Securities) or sale of Additional Shares of Common Stock for
consideration other than cash or for consideration a part of which shall be
other than cash, the fair value shall be determined reasonably and in good faith
by the consent or vote of the Board of Directors of the Company.
 
(iv) Options and Convertible Securities
 
.  In case the Company shall in any manner issue or grant any Options or any
Convertible Securities, the total maximum number of shares of Common Stock
issuable upon the exercise of such Options or upon conversion or exchange of the
total maximum amount of such Convertible Securities at the time such Convertible
Securities first become convertible or exchangeable shall (as of the date of
issue or grant of such Options or, in the case of the issue or sale of
Convertible Securities other than where the same are issuable upon the exercise
of Options, as of the date of such issue or sale) be deemed to be issued and to
be outstanding for the purpose of this Section 3 and to have been issued for the
sum of the amount (if any) paid for such Options or Convertible Securities and
the amount (if any) payable or upon conversion or exchange of such Convertible
Securities at the time such Convertible Securities first become convertible or
exchangeable; provided, however, that, subject to the provisions of
Section 3(c)(5), no further adjustment of the Current Exercise Price shall be
made upon the actual issuance of any such Common Stock or Convertible Securities
or upon the conversion or exchange of any such Convertible Securities.
 
3

--------------------------------------------------------------------------------


(v) Change in Conversion Rate
 
.  If the rate at which any Convertible Securities referred to in
Section 3(c)(4) are convertible into or exchangeable for shares of Common Stock
shall change at any time (other than under or by reason of provisions designed
to protect against dilution), the Current Exercise Price in effect at the time
of such event shall forthwith be readjusted to the Exercise Price that would
have been in effect at such time had such Convertible Securities still
outstanding provided for such changed purchase price, additional consideration
or conversion rate, as the case may be, at the time same were initially granted,
issued or sold.  If the additional consideration (if any) payable upon the
conversion or exchange of any Convertible Securities referred to in
Section 3(c)(4), or the rate at which any Convertible Securities referred to in
Section 3(c)(4) are convertible into or exchangeable for shares of Common Stock,
shall be reduced at any time under or by reason of provisions with respect
thereto designed to protect against dilution, then in case of the delivery of
shares of Common Stock upon conversion or exchange of any such Convertible
Securities, the Exercise Price then in effect hereunder shall, upon issuance of
such shares of Common Stock, be adjusted to such amount as would have been
obtained had such Convertible Securities never been issued and had adjustments
been made only upon the issuance of the shares of Common Stock delivered as
aforesaid and for the consideration actually received for such Convertible
Securities and the Common Stock.
 
(vi) Termination of Option or Conversion Rights
 
.  Upon the termination or expiration of any right to purchase Common Stock
under any Option or of any right to convert or exchange Convertible Securities,
the Current Exercise Price shall, upon such termination, be changed to the
Exercise Price that would have been in effect at the time of such expiration or
termination had such Option or Convertible Securities, to the extent outstanding
immediately prior to such expiration or termination, never been issued, and the
shares of Common Stock issuable thereunder shall no longer be deemed to be
Common Stock Outstanding.
 
(vii) Stock Splits; Dividends; Distributions and Combinations
 
.  If the Company shall at any time or from time to time after the date of this
Warrant fix a record date for the effectuation of a split or subdivision of the
outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or Common Stock Equivalents, then, following such record
date (or the date of such dividend, distribution, split or subdivision if no
record date is fixed), the Exercise Price shall be appropriately decreased so
that the number of shares of Common Stock issuable on exercise of this Warrant
shall be increased in proportion to such increase in the number of outstanding
shares of Common Stock (including for this purpose, Common Stock
Equivalents).  If the number of shares of Common Stock outstanding at any time
after the date of this Warrant is decreased by a combination of the outstanding
shares of Common Stock, then, following the record date of such combination, the
Exercise Price shall be appropriately increased so that the number of shares of
Common Stock issuable upon exercise of this Warrant shall be decreased in
proportion to such decrease in the number of outstanding shares of Common Stock.
 
4

--------------------------------------------------------------------------------


(viii) Other Dividends
 
.  If the Company shall declare a distribution payable in securities of other
companies, evidence of indebtedness issued by the Company or other companies,
assets (excluding cash dividends) or options or rights not referred to in
Section 3(c)(4), then, in each such case for the purpose of this subsection 3,
the holder of this Warrant shall be entitled to receive, without the payment of
any additional consideration, a proportionate share of any such distribution as
though it were the holder of the number of shares of Common Stock of the Company
issuable upon the exercise of this Warrant as of the record date fixed for the
determination of the holders of Common Stock of the Company entitled to receive
such distribution.
 
(ix) Recapitalizations
 
.  If at any time or from time to time there shall be a recapitalization of the
Common Stock (other than a subdivision, combination or merger, sale of the
voting stock of the Company or a sale of assets transaction provided for
elsewhere in this Section 3), provision shall be made so that the holder of this
Warrant shall thereafter be entitled to receive upon exercise of this Warrant
the number of shares of stock or other securities or property of the Company or
otherwise, to which a holder of Common Stock deliverable upon such exercise
would have been entitled on such recapitalization.  In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3 with respect to the rights of the holder of this Warrant after
the recapitalization to the end that the provisions of this Section 3 (including
adjustment of the Exercise Price then in effect and the number of shares
purchasable upon exercise of this Warrant) shall be applicable after that event
as nearly equivalent as may be practicable.
 
(x) Successive Changes
 
.  The above provisions of this Section 3 shall similarly apply to successive
issuances, sales, dividends or other distributions, subdivisions and
combinations on or of the Common Stock after the date of this Warrant.
 
(xi) Other Events Altering Exercise Price
 
.  Upon the occurrence of any event not specifically described in this
Section 3(c) as reducing the Exercise Price that, in the reasonable exercise of
the business judgment of the Board of Directors of the Company reached in good
faith, requires, on equitable principles, the reduction of the Exercise Price,
the Exercise Price will be so equitably reduced.
 
(xii) No Impairment
 
.  The Company will not, by amendment of its Certificate of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 3 and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the holder of this Warrant against impairment.
 
(xiii) Excluded Events
 
.  Notwithstanding any other provision in this Section 3(c) which is
inconsistent with or contrary to the terms of this Paragraph 13, the Exercise
Price shall not be adjusted by virtue of (a) the issuance of capital stock to
employees, consultants, officers or directors of the Company pursuant to stock
purchase or stock option plans or agreements approved by the Board (and not
exceeding 20% of the Company's Common Stock Outstanding), (b) the issuance of
securities in connection with acquisition transactions, (c) the issuance of
securities to financial institutions, suppliers or lessors in connection with
commercial credit arrangements, equipment financings or similar transactions,
(d) exercise of this Warrant, or (e) the repurchase of Common Stock shares from
the Company's employees, consultants, advisors, service providers, officers or
Directors at such person's cost (or at such other price as may be agreed to by
the Company's Board of Directors).
 
5

--------------------------------------------------------------------------------


(xiv) Certificate as to Adjustments
 
.  Upon the occurrence of each adjustment or readjustment of the Exercise Price
pursuant to this Section 3, the Company, at its expense and upon request by the
holder of this Warrant, shall compute such adjustment or readjustment in
accordance with the terms hereof and prepare and furnish to the holder of this
Warrant a certificate setting forth such adjustment or readjustment and showing
in reasonable detail the facts upon which such adjustment or readjustment is
based.  The Company shall, upon the written request at any time of the holder of
this Warrant, furnish or cause to be furnished to such holder a like certificate
setting forth (a) such adjustment and readjustment, (b) the Current Exercise
Price, and (c) the number of shares of Common Stock and the amount, if any, of
other property which at the time would be received upon the exercise of this
Warrant.
 
4. Further Assurances
 
.  The Company will take all action that may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of stock, free from all taxes, liens and charges with
respect to the issue thereof, on the exercise of all or any portion of this
Warrant from time to time outstanding.
 
5. Notices of Record Date, etc.
 
In the event of:
 
(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend on, or any right to subscribe for, purchase or otherwise
acquire any shares of stock of any class or any other securities or property, or
to receive any other right, or
 
(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to or the sale, consolidation or
merger of the Company with, to or into any other person, or
 
(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;
 
then and in each such event the Company will mail or cause to be mailed to the
Holder, at least 20 days prior to such record date, a notice specifying (i) the
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, (ii) the date on which any such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or Other
Securities) shall be entitled to exchange their shares of Common Stock (or Other
Securities) for securities or other property deliverable on such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding-up, and (iii) the amount and character of
any stock or other securities, or rights or options with respect thereto,
proposed to be issued or granted, the date of such proposed issue or grant and
the persons or class of persons to whom such proposed issue or grant is to be
offered or made.  Such notice shall also state that the action in question or
the record date is subject to the effectiveness of a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), or a
favorable vote of stockholders if either is required.  Such notice shall be
mailed at least 20 days prior to the date specified in such notice on which any
such action is to be taken or the record date, whichever is earlier.
 
6

--------------------------------------------------------------------------------


6. Reservation of Stock, etc., Issuable on Exercise of Warrants
 
.  The Company will at all times reserve and keep available out of its
authorized but unissued shares of capital stock, solely for issuance and
delivery on the exercise of this Warrant, a sufficient number of shares of
Common Stock (or Other Securities) to effect the full exercise of this Warrant
and the exercise, conversion or exchange of any other warrant or security of the
Company exercisable for, convertible into, exchangeable for or otherwise
entitling the Holder to acquire shares of Common Stock (or Other Securities),
and if at any time the number of authorized but unissued shares of Common Stock
(or Other Securities) shall not be sufficient to effect such exercise,
conversion or exchange, the Company shall take such action as may be necessary
to increase its authorized but unissued shares of Common Stock (or Other
Securities) to such number as shall be sufficient for such purposes.
 
7. Transfer of Warrant
 
.  This Warrant may only be transferred in compliance with applicable law.
 
8. No Rights as a Shareholder
 
.  This Warrant shall not entitle the Holder hereof to any voting rights or
other rights as a shareholder of the Company.
 
9. Notices
 
.  Any notices and other communications required or permitted under this Warrant
shall be effective if in writing and delivered personally or sent by telecopier,
major overnight courier service or registered or certified mail, postage
prepaid, return receipt requested, addressed as follows: The addresses for such
communications shall be: (i) if to the Company: Ethos Environmental, Inc., 6800
Gateway Park Drive, San Diego, Ca 92154, Fax: 619.575.9300, with a copy to Luis
Carrillo, Esq., SteadyLaw Group, LLP, 501 W. Broadway Suite 800, San Diego, CA
92101, facsimile (619) 330-1888; email: luis@steadylaw.com (ii) if to the
Holder: MKM Opportunity Master Fund, Limited, 644 Broadway, Fourth Floor, New
York, New York 10012, with a copy to Charles J. Hecht, Esq., Hecht & Associates,
P.C., 275 Madison Avenue, 28th Floor, New York, New York 10016, facsimile: (212)
490-3263, e-mail: .


Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date delivered, if delivered personally, (b) one
business days after being sent, if sent by a major overnight courier service
such as Federal Express or DHL, (c) one business day after being sent, if sent
by telecopier with confirmation of good transmission and receipt, and (d) seven
business days after being sent, if sent by registered or certified mail, postage
prepaid.  Each of the parties hereto shall be entitled to specify another
address by giving notice as aforesaid to the other.
 
10. Securities Laws
 
.  By acceptance of this Warrant, the Holder represents to the Company that this
Warrant is being acquired for the Holder’s own account and for the purpose of
investment and not with a view to, or for sale in connection with, the
distribution thereof, nor with any present intention of distributing or selling
the Warrant or the Common Stock issuable upon exercise of the Warrant.  The
Holder acknowledges and agrees that this Warrant and the Common Stock issuable
upon exercise of this Warrant (if any) have not been (and at the time of
acquisition by the Holder, will not have been or will not be) registered under
the Securities Act or under the securities laws of any state, in reliance upon
certain exemptive provisions of such statutes.  The Holder further recognizes
and acknowledges that because this Warrant and the Common Stock issuable upon
exercise of this Warrant are unregistered, they may not be eligible for resale,
and may only be resold in the future pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to a valid exemption from such registration requirements.
 
11. Legend
 
.  Unless theretofore registered for resale under the Securities Act, each
certificate for shares issued upon exercise of this Warrant shall bear the
following or a similar legend:
 
The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any applicable state securities
laws.  The securities have been acquired for investment and may not be resold,
transferred or assigned in the absence of an effective registration statement
for the securities under the Securities Act of 1933, as amended, or an opinion
of counsel acceptable to the Company that such disposition is in compliance with
the Securities Act and any applicable state securities laws.
 
12. Miscellaneous
 
.  This Warrant and any terms hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.  This
Warrant shall be governed by and construed in accordance with the laws of the
State of California; provided, however, that if any California law or laws
require or permit the application of the laws of any other jurisdiction to this
Warrant, such California law or laws shall be disregarded with the effect that
the remaining laws of the State of California shall nonetheless apply.  The
headings in this Warrant are for purposes of reference only and shall not limit
or otherwise affect any of the terms hereof.  The invalidity or unenforceability
of any provision hereof shall in no way affect the validity or enforceability of
any other provision.


 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.
 
Dated:  September  ___, 2008
 
 

 
ETHOS ENVIRONMENTAL, INC.
 
 
      By:
 
       
Corey P. Schlossmann, President
       
 
     


 
8

--------------------------------------------------------------------------------

 